Citation Nr: 1517750	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  13-26 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1952 to May 1954. He died on August [redacted], 2011.  The appellant is the Veteran's widow. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

The appellant testified at a video conference hearing before the undersigned Veterans' Law Judge in September 2014.  A hearing transcript is contained in the electronic claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran died August [redacted], 2011.  The death certificate lists acute renal failure as the immediate cause of death.  It also lists severe chronic obstructive pulmonary disease, a urinary tract infection, and aspiration pneumonia as underlying causes.  Finally, the death certificate lists posttraumatic stress disorder (PTSD) as an "other significant condition contributing to death, but not resulting in the underlying cause."  

At the time of his death, the Veteran was service connected for PTSD.  The condition was rated as 100 percent disabling since April 30, 2003.  The appellant-widow is claiming dependency and indemnity compensation (DIC) on the theory that the Veteran's PTSD was a contributory cause of his death.  To date, a medical opinion has not been generated concerning this issue.  Remand is necessary in order to provide one.  Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008); 38 U.S.C.A. § 5103(a).

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain any existing outstanding VA treatment records concerning the Veteran and associate them with the claims file.

2. Then, send the claims file to a VA psychiatrist for a medical opinion concerning the Veteran's cause of death.  The claims file must be reviewed and it must be indicated that the review took place.  The examiner is asked to respond to the following:

Is it at least likely as not (50 percent or greater probability) that the Veteran's service-connected PTSD contributed substantially or materially, or otherwise combined to cause his death, or aided/lent assistance to the production of his death?  

In rendering this opinion, the examiner should consider whether the Veteran's PTSD caused or aggravated any of the underlying causes of death.  

The Board notes that although there may be primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, the examiner must still consider whether there may be a reasonable basis for holding that a service-connected disability was of such severity as to have a material influence in accelerating death.

A complete rationale for all opinions, including a discussion of the facts and the medical principles involved, must be provided.  Consideration must be given to the Veteran's death certificate, and all other pertinent medical evidence of record.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3. Next, review the medical examination report obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.
 
4. Finally, readjudicate the claim on appeal.  If the benefits remain denied, issue the appellant and her representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




